DETAILED ACTION
1.         Claims 1-29 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 2/24/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. Line through items (not considered) are missing a publication date.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
6.          Claims 2-10, 12-21, and 23-29 are objected to because of the following informalities: being dependent claims, Examiner respectfully suggests amending each of the dependent claims to recite “The transmitter…”, “The system…”, and “The receiver…” instead “A transmitter…”, “A system…”, and “A receiver…”, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.          Claims 1-10, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 1 recites the limitation “indicative of”. The claim is rendered indefinite because it is unclear how TDMA encoded information is indicative of a first portion of the data. Other recitations of the phrase “indicative of” also render the claim indefinite.
     b) Claims 2-10, 26, and 27, dependent upon claim 1, do not satisfy the deficiencies of the rejected base claim and are also rejected.
     c) Claim 1 recites “subcarriers carriers carries”. It is unclear what is meant by “subcarriers carriers”.

     e) Claim 5 recites the limitation “indicative of”. The claim is rendered indefinite because it is unclear how time slot data is indicative of the first or second information during the first or second time slot.
     f) Claims 7-8, dependent upon claim 5, do not satisfy the deficiencies of the rejected base claim and are also rejected.

Claim Rejections - 35 USC § 103
9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.         Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2013/0170834 A1 to Cho et al. (hereinafter “Cho”), in view of United States Patent Application Publication 2017/0222719 A1 to Haas et al. (hereinafter “Haas”), and further in view of United States Patent Application Publication 2018/0359047 A1 to Vassilieva et al. (hereinafter “Vassilieva”).
            Regarding Claim 1, Cho discloses a transmitter (Cho: [0018] – corresponds to optical transmitter. See also Figure 1 with [0042-0043] and [0051], Figure 4 with [0062], and Figure 6 with [0073-0074].), comprising:
     a laser operable to output an optical signal (Cho: Figure 1 with [0043-0044] – optical transmitter includes a laser light source.);
a digital processor (Cho: [0048] – suggested by digital/analog signal conversion.) operable to receive user data and provide a plurality of electrical signals based on the data (Cho: [0036] – data communication is suggested by use of OFDM, WDM, and TDM between optical light terminals and optical network units.);
     a modulator operable to modulate the optical signal to provide a plurality of optical subcarriers based on the plurality of electrical signals (Cho: Figure 1 with [0035] and [0041-0043] – corresponds to a modulator-based optical transmitter component operable in uplink/downlink optical signal transmission/reception. See also Figure 2 with [0053-0054], Figure 3 with [0056-0058], and Figure 5 with [0067-0068] – corresponds to output of one or more subcarriers based on modulated signals.), a first one of the plurality of subcarriers carriers carries first information and second information (Cho: Figure 3 with [0056-0058] – corresponds to a subcarrier of a plurality of subcarriers comprising at least first and second TDM information.), such that the first information is indicative of a first portion of the data and is carried by the first one of the plurality of subcarriers during a first time slot (Cho: Figure 3 with [0056-0058] – corresponds to sending/transmitting/communicating data via a first time frame (or TDM slot) on the subcarrier.), and the second information is indicative of a second portion of the data and is carried by the first one of the plurality of subcarriers during a second time slot (Cho: Figure 3 with [0056-0058] – corresponds to sending/transmitting/communicating data via a second time frame (or TDM slot) on the subcarrier.), the first information being associated with a first node remote from the transmitter and the second information being associated with a second node remote from the transmitter (Cho: Figure 3 with [0056-0058] – corresponds to 
            Cho discloses wavelength division multiplexing (WDM) and time division multiplexing (TDM), as well as transmitting third information being associated with a third node remote from the transmitter (Cho: Figure 3 with [0056-0058] – third information corresponds to transmitting to a third ONU at a third time frame. See also [0035-0039].), but does not explicitly disclose that the information is time division multiple access encoded (TDMA), or not.
            However, encoding of information using TDMA, or not, cannot be considered new or novel in the presence of Haas. Haas is similarly concerned with optical communications (Haas: [0003] and [0007-0015]). Haas discloses an optional embodiment in which different encoding schemes may be implemented in dependence of one or more of, at least, bandwidth and interference concerns (Haas: [0208-209]). Haas further discloses encoding portions of data to first, second, and third subcarriers through modulation according to one or more of time domain (TDMA), frequency domain (OFDMA, FDMA), and spatial domain (SDMA) (Haas: [0081-0082], [0086-0087], and [0394-0410]). Therefore, Haas at least discloses TDMA encoding at two or more subcarriers and wherein a second one of the plurality of subcarriers carries third information that is not TDMA encoded. 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the optical transmitter of Cho in view of Haas to determine encoding schemes for data in subcarriers for the reasons of increasing bandwidth efficiency for digital/optical transmissions.	

            However, Vassilieva discloses an optical transmitter comprising a digital signal processor (DSP) operable to split an optical channel into a plurality of desired subcarriers (Vassilieva: [0005], [0061] and Figure 4A with [0076], See also Figure 4B with [0077].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Vassilieva to include a digital signal processor for the reasons of extending the transmission reach of multi-carrier channels (Vassilieva: [0004]).
            Regarding Claim 2, the combination of Cho, Haas, and Vassilieva discloses a transmitter in accordance with claim 1, wherein Vassilieva further discloses each of the plurality of optical subcarriers is a Nyquist subcarrier (Vassilieva: [0044] and [0077] – corresponds to Nyquist filtering for each subcarrier.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Vassilieva to include Nyquist subcarriers for the reasons of extending the transmission reach of multi-carrier channels (Vassilieva: [0004]).
            Regarding Claim 3, the combination of Cho, Haas, and Vassilieva discloses a transmitter in accordance with claim 1, wherein Haas further discloses each of the plurality of optical subcarriers does not spectrally overlap with another of the plurality of optical subcarriers (Haas: Figures 15 and 18A-D with [0351-0354] – information portions of the plurality of subcarriers include non-overlapping portions.).
.          

14.         Claims 11, 13, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Vassilieva.
            Regarding Claim 11, Cho discloses a system, comprising:
     a transmitter (Cho: [0018] – corresponds to optical transmitter. See also Figure 1 with [0042-0043] and [0051], Figure 4 with [0062], and Figure 6 with [0073-0074].), including:
          a laser operable to output an optical signal (Cho: Figure 1 with [0043-0044] – optical transmitter includes a laser light source.),
          a digital processor (Cho: [0048] – suggested by digital/analog signal conversion.) operable to receive data and provide a plurality of electrical signals based on the data (Cho: [0036] – data communication is suggested by use of OFDM, WDM, and TDM between optical light terminals and optical network units.), and
          a modulator operable to modulate the optical signal to provide a plurality of optical subcarriers based on the plurality of electrical signals (Cho: Figure 1 with [0035] and [0041-0043] – corresponds to a modulator-based optical transmitter component operable in uplink/downlink optical signal transmission/reception. See also Figure 2 with [0053-0054], Figure 3 with [0056-0058], and Figure 5 with [0067-0068] – corresponds to output of one or more subcarriers based on modulated signals.), a first one of the plurality of subcarriers carries first information during a first time slot (Cho: Figure 3 with [0056-0058] – corresponds to a subcarrier of a plurality of subcarriers comprising at least first and second TDM information.) and second information during a second time slot (Cho: Figure 3 with [0056-0058] – corresponds to sending/transmitting/communicating data via a second time frame (or TDM slot) on the subcarrier.), and a second one of the plurality of subcarriers carries third information (Cho: Figure 3 with [0056-0058] – third information corresponds to transmitting to a third ONU at a third time frame. See also [0035-0039].);
          a first receiver provided in a first node (Cho: Figure 1 with [0042-0043] – corresponds to ONU, comprising a receiver.), the first receiver receiving being optically coupled to the transmitter (Cho: Figure 1 with [0042-0046] – optical signal through OFDM in a downstream couples the OLT and ONU.);
          a second receiver provided in a second node (Cho: Figure 2 with [0052-0053] and [0042-0046] – corresponds to one or more ONUs, 204 and 205, comprising a receiver.), the second receiver being optical coupled to the transmitter (Cho: Figure 2 with [0052-0053] – corresponds to sharing a plurality of subcarriers of OFDM streams, coupling an OLT and a plurality of ONUs.), the first and second receivers being remote from the transmitter (Cho: Figure 2 – ONUs are separate devices from OLT.), such that the first information is associated with the first node and the second information is associated with a second node remote from the transmitter (Cho: Figure 3 with [0056-0058] – corresponds to the first time frame associated with a first ONU and the second time frame associated with a second ONU.); and
          a third receiver provided in a third node (Cho: Figure 2 with [0052-0053] – corresponds to sharing a plurality of subcarriers of OFDM streams, coupling an OLT and a plurality of ONUs, suggesting a third receiver.), the third receiver being remote from the transmitter (Cho: Figure 2 – ONUs are separate devices from OLT.), such that the third information is associated with the third node (Cho: Figure 3 with [0056-0058] – third information corresponds to transmitting to a third ONU at a third time frame. See also [0035-0039].).
           Although Cho discloses digital-to-analog conversion of an optical signal, Cho does not explicitly a digital signal processor.
            However, Vassilieva discloses an optical transmitter comprising a digital signal processor (DSP) operable to split an optical channel into a plurality of desired subcarriers (Vassilieva: [0005], [0061] and Figure 4A with [0076], See also Figure 4B with [0077].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Vassilieva to include a digital signal processor for the reasons of extending the transmission reach of multi-carrier channels (Vassilieva: [0004]).
            Regarding Claim 13, the combination of Cho and Vassilieva discloses a system in accordance with claim 11, wherein Vassilieva further discloses each of the plurality of optical subcarriers is a Nyquist subcarrier (Vassilieva: [0044] and [0077] – corresponds to Nyquist filtering for each subcarrier.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Vassilieva 

            Regarding Claim 22, Cho discloses a receiver (Cho: Figure 1 with [0042-0043] – corresponds to optical receiver.), comprising:
     a local oscillator laser (Cho: Figure 1 with [0043-0044] – optical receiver includes a laser light source.);
     an optical hybrid circuit that receives a plurality of optical subcarriers and an optical signal supplied from the local oscillator laser (Cho: [0043] – corresponds to hybrid optical PON modulator.), the optical hybrid circuit supplying a plurality of mixing products (Interpreted to correspond to “mixing” different multiplexing technologies such as OFDM and WDM as described by Cho in [0042-0043]. See also Figure 1 with [0035] and [0041-0043] – corresponds to a modulator-based optical transmitter component operable in uplink/downlink optical signal transmission/reception. See also Figure 2 with [0053-0054], Figure 3 with [0056-0058], and Figure 5 with [0067-0068] – corresponds to output of one or more subcarriers based on modulated signals.), one of the plurality of optical subcarriers carrying first information during a first time slot (Cho: Figure 3 with [0056-0058] – corresponds to sending/transmitting/communicating data via a first time frame (or TDM slot) on the subcarrier.) and second information during a second time slot (Cho: Figure 3 with [0056-0058] – corresponds to sending/transmitting/communicating data via a second time frame (or TDM slot) on the subcarrier.), and a second one of the plurality of optical subcarriers carrying third information (Cho: Figure 3 with [0056-0058] – third the first information being designated for the receiver and the second and third information being designated for another first receiver and another second receiver (Cho: Figure 3 with [0056-0058] – corresponds to the first time frame associated with a first ONU and the second time frame associated with a second ONU. See also Figure 3 with [0056-0058] – third information corresponds to transmitting to a third ONU at a third time frame. See also [0035-0039].), respectively;
     a photodiode circuit that receives the plurality of mixing products and outputs a plurality of electrical signals (Cho: [0043-0044] and [0046] – corresponds to laser diode operably coupled to a modulator to convert light source signals to OFDM signals.);
     a digital processor that outputs, based on the plurality of electrical signals, data associated with the first information (Cho: [0048] – suggested by digital/analog signal conversion. See also [0036] – data communication is suggested by use of OFDM, WDM, and TDM between optical light terminals and optical network units.). 
            Although Cho discloses digital-to-analog conversion of an optical signal, Cho does not explicitly a digital signal processor.
            However, Vassilieva discloses an optical transmitter comprising a digital signal processor (DSP) operable to split an optical channel into a plurality of desired subcarriers (Vassilieva: [0005], [0061] and Figure 4A with [0076], See also Figure 4B with [0077].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Vassilieva 
            Regarding Claim 24, the combination of Cho and Vassilieva discloses a receiver in accordance with claim 22, wherein Vassilieva further discloses each of the plurality of optical subcarriers is a Nyquist subcarrier (Vassilieva: [0044] and [0077] – corresponds to Nyquist filtering for each subcarrier.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Vassilieva to include Nyquist subcarriers for the reasons of extending the transmission reach of multi-carrier channels (Vassilieva: [0004]).          

15.       Claims 12, 14, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho and Vassilieva, and further in view of Haas.
            Regarding Claim 12, the combination of Cho and Vassilieva discloses a system in accordance with claim 11, wherein Cho discloses a first one of the plurality of subcarriers carriers carries first information and second information (Cho: Figure 3 with [0056-0058] – corresponds to a subcarrier of a plurality of subcarriers comprising at least first and second TDM information.), but does not expressly disclose wherein the first and second information is time division multiple access (TDMA) encoded.
            However, encoding of information using TDMA, or not, cannot be considered new or novel in the presence of Haas. Haas is similarly concerned with optical communications (Haas: [0003] and [0007-0015]). Haas discloses an optional 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the optical transmitter of the combination in view of Haas to determine encoding schemes for data in subcarriers for the reasons of increasing bandwidth efficiency for digital/optical transmissions.
           Regarding Claim 14, the combination of Cho and Vassilieva discloses a system in accordance with claim 11, but does not expressly disclose wherein each of the plurality of optical subcarriers does not spectrally overlap with another of the plurality of optical subcarriers.
            However, Haas further discloses each of the plurality of optical subcarriers does not spectrally overlap with another of the plurality of optical subcarriers (Haas: Figures 15 and 18A-D with [0351-0354] – information portions of the plurality of subcarriers include non-overlapping portions.).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the optical transmitter of the 
             Regarding Claim 23, the combination of Cho and Vassilieva discloses a receiver in accordance with claim 22, but does not expressly disclose wherein the first and second information is time division multiple access (TDMA) encoded.
             However, encoding of information using TDMA, or not, cannot be considered new or novel in the presence of Haas. Haas is similarly concerned with optical communications (Haas: [0003] and [0007-0015]). Haas discloses an optional embodiment in which different encoding schemes may be implemented in dependence of one or more of, at least, bandwidth and interference concerns (Haas: [0208-209]). Haas further discloses encoding portions of data to first, second, and third subcarriers through modulation according to one or more of time domain (TDMA), frequency domain (OFDMA, FDMA), and spatial domain (SDMA) (Haas: [0081-0082], [0086-0087], and [0394-0410]). Therefore, Haas at least discloses TDMA encoding at two or more subcarriers and wherein a second one of the plurality of subcarriers carries third information that is not TDMA encoded. 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the optical transmitter of the combination in view of Haas to determine encoding schemes for data in subcarriers for the reasons of increasing bandwidth efficiency for digital/optical transmissions.
            Regarding Claim 25, the combination of Cho and Vassilieva discloses a receiver in accordance with claim 22, but does not expressly disclose wherein each 
            However, Haas further discloses each of the plurality of optical subcarriers does not spectrally overlap with another of the plurality of optical subcarriers (Haas: Figures 15 and 18A-D with [0351-0354] – information portions of the plurality of subcarriers include non-overlapping portions.).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the optical transmitter of the combination in view of Haas to non-overlapping portions of subcarriers for the reasons of increasing bandwidth efficiency for digital/optical transmissions.
            
Allowable Subject Matter
16.         Claims 4-10, 26, and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
17.          Claims 15-21 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
18.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

19.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2008/0063397 A1 to Hu et al. at claims 7 and 18;
US PGPub 2012/0269510 A1 to Hui et al. at [0040];
US PGPub 2013/0195452 A1 to Hui et al. at [0015];
US PGPub 2016/0065325 A1 to Cavaliere et al. at [0005], [0012], [0016], [0019], [0026-0031], [0041], [0082-0095], [0121-0129];
US PGPub 2006/0222365 A1 to Jung et al. at Abstract, [0003], [0024], [0041];
US PGPub 2015/0188637 A1 to Tanimura et al. at [0040], [0050], [0130];
US PGPub 2017/0163371 A1 to Hino et al. at Abstract, [0019-0021];
US PGPub 2016/0191218 A1 to Bala et al. at [0019]; and
US PGPub 2015/0029990 A1 to Marinier et al. at [0014], [0019], [0134].


20.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 10, 2021